Title: To John Adams from Thomas Dawes, 8 March 1821
From: Dawes, Thomas
To: Adams, John


				
					Dear Sir,
					Boston 8th. March 1821
				
				The little book which I send you I saw in the shop of Williams the bookseller, Yesterday. Observing that it was written by Sir Thomas Bernard and dedicated to Shute, Bishop of Durham, I concluded that the author was a son of Govr. Bernard, three of whose sons were at Lovel’s school when I was there, Thomas, Shute and Scrospe. John, afterwards Sir John, was much older. I suppose that Shute was named for the Bishop of Durham and that Thomas the author of the little book is the same Thomas whom I knew at School. These youthful associations induced me to buy the work. And tho’ it is hardly probable that you will meet with any sentiment that is new to you, yet I was pleased with the management of the subject, and thought it might be entertaining to a man of your advanced age, and whose intellect as well as some other characteristics came frequently into my mind as I read the volume. After you shall have read it as much as  you desire, be pleased to return it by my brother Doctor Greenleaf or you neighbor Thomas GreenleafI am, Sir, with affectionate respect / your humble Servt.
				
					Thomas Dawes
				
				
			